AO 243 (Rev. 09/17)
                       MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT
                                         SENTENCE BY A PERSON IN FEDERAL CUSTODY

United States District Court                                   District
Name ( nder whic you were convicted)'.                  Dls                                              Docket or Case No.:

   K m vaJ a r (j aca e /
                                            6"
                                                 ¦• ceivggYo,                                                AKW 1
Place of Confinement: /                                                             Prisoner No.:
         Co a /         j   JSR [ \               MAY 2 | 2019 i                              tv     -   \ CR|
UNITED STATES OF AMERICA '                                                       Movant (include name under which convicted)




                                                              MOTION

    1. (a) Name and location of court which entered the judgment of conviction you are challenging:


                                                                                                                                           - „ A- 1
                                                                                                                                   \j%J - V

          l)Nv\tLO S\<v\g-N \                         V:.A' <          v    u' rA             g,/V           of      \ Y 1           ( y          i l S
          (b) Criminal docket or case number (if you know): ¦ CR                                                   t Agfa- R

    2. (a) Date of the judgment of conviction (if you know):                                                       \ - 2 L\ - \ c\
          (b) Date of sentencing:                                                           1            2 U -                 C\

    3.        Length                      of   sentence:                              V      A           -   oN-               >.


    4. Nature of crime (all counts):




                       lzCQz)                      v » > i?oS               lo-j or                Y- v       ,s     ' -



    5.    (a) What was your plea? (Check one)
                (1) Not guilty | |                                                         (3) Nolo contendere (no contest)

    6. (b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count or indictment,
          what did you plead guilty to and what did you plead not guilty to?




                        2 Z (g               „ y VoYse s.s (qi-1                        c      (          4      i   ,     v   '


    6.    If you went to trial, what kind of trial did you have? (Check one)                                         Judge only I I

    7.    Did you testify at a pretrial hearing, trial, or post-trial hearing?           Yes Q No


                                                                                                                                   Page 2 of 13
AO 243 (Rev. 09/17)
    8. Did you appeal from the judgment of conviction? Yes                           No

    9. If you did appeal, answer the following:
          (a)             Name                        of     court:
          (b) Docket or case number (if you know):
           (c)                     Result:
           (d) Date of result (if you know):
           (e) Citation to the case (if you know):
           (f) Grounds raised:




           (g) Did you file a petition for certiorari in the United States Supreme Court? Yes u              NoX'
              . If Yes, answer the following:
                 (1) Docket or case number (if you know):
                 (2)                       Result:


                 (3) Date of result (if you know):
                 (4) Citation to the case (if you know):
                 (5) Grounds raised:




   10. Other than the direct appeals listed above, have you previously filed any other motions, petitions, or applications,
         concerning this judgment of conviction in any court?
            Yes] | NoJ C]
   11. If your answer to Question 10 was Yes, give the following information:
           (a) (1) Name of court:
                (2) Docket or case number (if you know):
                (3) Date of filing (if you know):




                                                                                                                  Page 3 of 13
AO 243 (Rev. 09/17)

              (4) Nature of the proceeding:
              (5) Grounds raised:




              (6) Did you receive a hearing where evidence was given on your motion, petition, or application?

                         Yes | |        No   I
              (7) Result:
              (8) Date of result (if you know):
         (b) If you filed any second motion, petition, or application, give the same information:
              (1) Name of court:

              (2)     Docket of case number (if you know):

              (3)     Date of filing (if you know):
              (4)     Nature of the proceeding:

              (5)     Grounds raised:




              (6) Did you receive a hearing where evidence was given on your motion, petition, or application?
                         Yes [~] Nop~
              (7) Result:
              (8) Date of result (if you know):
         (c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your motion, petition,
         or application?
              (1) First petition: Yes                        No
              (2) Second petition: Yes                       No
         (d) If you did not appeal from the action on any motion, petition, or application, explain briefly why you did not:




                                                                                                                    Page 4 of 13
AO 243 (Rev. 09/17)


  12. For this motion, state every ground on which you claim that you are being held in violation of the Constitution,
        laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
       supporting each ground. Any legal arguments must be submitted in a separate memorandum.


GROUND ONE.                                              tv . 1\ ss v w.set o C C                                          ~-»s .A



            (a) Sup ortin facts (Do not ar ue or cite law. Just state the specific facts that support your claim.):

                                  'v> 0 M       T'                      or i't a CFv                                      V A o

               c'     C .\        t ' ¦. C J          -i V        C      ( f\        '• >   '\ V f v       l) 1 V   A 1    \ \    , /\V f '
                                                                                                                                              A
                                                                           A         \    ii   A     "          Fa...       3
              C iw M o'i V y V .1              IN ' F V V     V

               CC rV U \-(                           V (      1       l vj ,   \ <      V N r I »«. v c,f j . t f     t CC        V Ot    C.\
                                                                                                                                              M
                              C«. ur c               •


                OvS               a       >      v    .   \            l       J



                                                                                                           '7   AVV*-- ca
        »         C vJ        \       r   /\   G 4        J3» W V S            .V
                                                                                               V '2.* ay   a?    f !«• -( C / Cl- ( f\               ' '
                          f   f'CiVS                      o   "   c,-               \
                                                                                                r
              \     cVv               Vn                  \       \                 v


            (b) Direct Appeal of Ground One:
                (1) If you appealed from the judgment of conviction, did you raise this issue?
                                               NoQ
                (2) If you did not raise this issue in your direct appeal, explain why:




            (c) Post-Conviction Proceedin s:
                (1) Did you raise this issue in any post-conviction motion, petition, or application?
                          Yesl I No
                (2) If you answer to Question (c)(1) is Yes, state:
                Type of motion or petition:
                Name and location of the court where the motion or netition was filed:


                Docket or case number (if you know):
                Date of the court s decision:
                Result (attach a copy of the court’s opinion or order, if available):




                  (3) Did you receive a hearing on your motion, petition, or application?
                          Yes Q No | |

                                                                                                                                      Page 5 of 13
AO 243 (Rev. 09/17)

              (4) Did you appeal from the denial of your motion, petition, or application?
                            Yes Q No | |
              (5) If your answer to Question (c)(4) is Yes, did you raise the issue in the appeal?
                            Yes               No


              (6) If your answer to Question (c)(4) is Yes, state:
              Name and location of the court where the appeal was filed:


              Docket or case number (if you know):
              Date of the court s decision:
              Result (attach a copy of the court’s opinion or o der, if available):




              (7) If your answer to Question (c)(4) or Question (c)(5) is “No, explain why you did not appeal or raise this
              issue:




GROUND TWO: \                                          r- o .tw


         (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

                                                  T>
                                          .   f             l                                                     A O'*?        \AC> V

                                                                                       \> \ \ «A         a\yiv             •    ft St ocrv *
                  !                                        A       S i a A
                                                                                                           N               '\     c   /* • ' i      f
                                                            c sj   "J) r \       GI-V' HVj ..       o
                      V                           .




                                                                                             *'-A       j « .       \
               (              '                                              Ur
                                                                                    <? A    \ o         c; .k-A
                       t:         (u P\                \     r
                                                                                                                ., a-v 9-J~
                                                                                           u-.. . c.                                     cA
                 (\         l tv      ( j-        ( X      r ft 11 • t   \ v '

                  'V\i:
                          • Gy *.

         (b) Direct Appeal of Ground T o:
              (1) If you appealed from the judgment of conviction, did you raise this issue?

                            YesQ No | |



                                                                                                                                          Page 6 of 13
AO 243 (Rev. 09/17)


              (2) If yo did not raise this issue in your direct appeal, explain why:




         (c) Post-Conviction Procee ings:
              (1) Did you raise this issue in any post-conviction motion, petition, or application?
                       Yes            NcO
              (2) If you answer to Question (c)(1) is Yes, state:
              Type of motion or petition:
              Name and location of the court where the motion or petition was filed:


              Docket or case number (if you know):
              Date of the court s decision:
              Result (attach a copy of the court s opinion or order, if available):




              (3) Did you receive a hearing on your motion, petition, or application?

                       Yes Q No [ |
              (4) Did you appeal from the denial of your motion, petition, or a plication?
                       Yes           No
              (5) If your answer to Question (c)(4) is Yes, did you raise the issue in the appeal?
                       Yes           No
              (6) If your answer to Question (c)(4) is “Yes, state:
              Name and location of the court where the appeal was filed:


              Docket or case number (if you know):
              Date of the court’s decision:
              Result (attach a copy of the court’s opinion or order, if available):




              (7) If your answer to Question (c)(4) or Question (c)(5) is “No, explain why you did not appeal or raise this
              issue:




                                                                                                                  Page 7 of 13
AO 243 (Rev. 09/17)

GROUND THREE:                            IUVr          'C C (      c
                                                                        - t
                                                                                  T>( S- 'f         ..-   dsgfc- r



         (a) Supporting facts (Do ot argue or cite law. Just state the specific facts that support your claim.):


                      J \      U         * S V         S iM c          i"*\ \   j \ V    N V(       « i   v   C   (Jk

                1           f'       q    i   i    S             'X-.           5   v         f       Vf      c
                                                                                                                  /y      -    o


               £X        r v                      _C_,             i                -v        •      f V' f '
                                                                                                            s     v e/
                                                                                                                  -  (         ii y (c K
                                      C /.\ w


                         p/      i    C                1 !•«*/   • \w. C.\r C       \ * CZ<- e.- \ V (            »


                                      NaJ          SL...         «, c.rvA e- of         * V     f-J < .


                                                                                    • ' o-rca (,a    \ « Owa.. , t,viVstCO
                    V.      <'i      vj a/»       / i o la.'j i.
                                                                                     a> xm<ri&       (. W. a *:« f, -rA   l-» <\ j
                    Via. V7 l <- f\-V c\      r-' ,6     ha
                                                                  e;   w i >. i      A    A

                         J i S'*f t -A            . * 1



         (b) Direct Appeal of Ground Three:
              (1) If you appealed from the judgment of conviction, did you raise this issue?

                                            NoD
              (2) If you did not raise this issue in your direct appeal, explain why:




         (c) Post-Conviction Proceedin s:
              (1) Did you raise this issue in any post-conviction motion, petition, or application?
                         Yes[~] No
              (2) If you answer to Question (c)(1) is Yes, state:
              Type of motion or petition:
              Name and location of the court where the motion or etition was filed:


              Docket or case number (if you know):
              Date of the court s decision:
              Result (attach a copy of the court’s opinion or order, if available):




              (3) Did you receive a hearing on your motion, petition, o application?
                         Yes | | No
              (4) Did you appeal from the denial of your motion, petition, or application?
                         Yes                No
               (5) If your answer to Question (c)(4) is Yes, did you raise the issue in the appeal?
                         YesD No


                                                                                                                              Page 8 of 13
AO 243 (Rev. 09/17}


              (6) If your answer to Question (c)(4) is Yes, state:
              Name and location of the court where the anneal was filed:


              Docket or case number (if you know):
              Date of the court s decision:
              Result (attach a co y of the court’s opinion or order, if available):




              (7) If your answer to Question (c)(4) or Question (c)(5) is No, explain why you did not appeal or raise this
              issue:




GROUND FOUR:                                  l<   r <"   r~ ¦> Vf ~t> 1 S.   r   \ c.   --< r-   A




         (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




         (b) Direct Appeal of Grou d Four:
              (1) If you appealed from the judgment of conviction, did you raise this issue?
                       Yes            No
              (2) If you did not raise this issue in your direct appeal, explain why:




         (c) Post-Conviction Proceedings:
              (1) Did you raise this issue in any post-conviction motion, petition, or application?

                       YesQ N»n

              (2) If you answer to Question (c)(1) is Yes, state:


                                                                                                                    Page 9 of 13
AO 243 (Rev. 09/17)

              Type of motion or petition:
              Name and location of the court where the motion o petition was filed:


              Docket or case number (if you know):
              Date of the court s decision:
              Result (attach a copy of the court’s opinion or order, if available):




              (3) Did you receive a hearing on your motion, petition, or application?


              (4) Did you appeal from the denial of your motion, petition, or application?


              (5) If your answer to Question (c)(4) is Yes, did you raise the issue in the appeal?
                       Yes | | No] ]
              (6) If your answer to Question (c)(4) is Yes, state:
              Name and location of the court where the appeal was filed:


              Docket or case number (if you know):
              Date of the court’s decision:
              Result (attach a copy of the court’s opinion or order, if available):




              (7) If your answer to Question (c)(4) or Question (c)(5) is “No, explain why you did not appeal or raise this
              issue:




  13. Is there any ground in this motion that you have not previously presented in some federal court? If so, which
        ground or grounds have not been presented, and state your reasons for not presenting them:




                                                                                                                 Page 10 of 13
AO 243 (Rev. 09/17)
  14. Do you have any motion, petition, or appeal now ending (filed and not decided yet) in any court for the
         you are challenging? Yes                      No
         If Yes, state the name and location of the court, the docket or case number, the type of proceeding, and the
         issues raised.




  15. Give the name and address, if known, of each attorney who represented you in the following stages of the
       judgment you are challenging:
         (a) At the preliminary hearing:

                                                                if i   v                  Jt-
         (b) At the arraignment and plea:
                                                        *-T             '      \   u._A' -jd ..

         (c) At the trial:
                                                t c -       \c <i/ /T          \     v JtX
         (d) At sentencing:
                                                      oY i -j    \   Arv        ( <o (c (1
         (e) On appeal:


         (f) In any post-conviction proceeding:


         (g) On appeal from any ruling against you in a post-conviction proceeding:




  16. Were you sentenced on more than one court of an indictment, or on more than one indictment, in the same court
         and at the same time? Yes | | No ** ,


  17. Do you have any future sentence to serve after you complete the sentence for the judgment that you are
         challenging? Yes                         No
         (a) If so, give name and location of court that imposed the other sentence you will serve in the future:




         (b) Give the date the other sentence was imposed:
         (c) Give the length of the other sentence:
         (d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the judgment or
         sentence to be served in the future? Yes                        No


                                                                                                                    Page 11 of 13
AO 243 (Rev. 09/17)


  18. TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you must explain
        why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not bar your motion.*




     * The Antiterrorism and Effective Death Penalty Act of 1996 ( AEDPA ) as contained in 28 U.S.C. § 2255,
     paragraph 6, provides in part that:
        A one-year period of limitation shall apply to a motion under this section. The limitation period shall run
        from the latest of -
              (1) the date on which the judgment of conviction became final;
              (2) the date on which the impediment to making a motion created by governmental action in violation of
              the Constitution or laws of the United States is removed, if the movant was prevented from making such a
              motion by such governmental action;
              (3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has
              been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
              review; or
              (4) the date on which the facts supporting the claim or claims presented could have been discovered
              through the exercise of due diligence.



                                                                                                                   Page 12 of 13
AO 243 (Rev. 09/17)




Therefore, movant asks that the Court grant the following relief:


                  VaC a- t Se'C s it -g                                        v . -y « oC€ .           io- r     c{ IBIlRiagig
or any other relief to which movant may be entitled.                                                                 (? A .,vjTCaj




                                                                      Signature of Atto ey (if any)




I declare (o certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Motion
under 28 U.S.C. § 2255 was placed in the prison mailing system on fy                             [~
                                                                                       (month, date, year)




Executed (signed) on                  S-                  r \ (date)




                                                                      Signature of Movakfy.-

                                                                           £
If the person signing is not movant, state relationship to movant and explain why movant is not signing this motion.




                                                                                                                    Page 13 of 13
                                                             I




                                                                                                      f\
                                                                 \i
                                                                 i                                    c.            3$
                                                                                                                    f\ z
                                                                 ;                                        f
                                                                                                          >
                                                                                                              O
                                                                                                                    n : i A;


                                                                                                      ¦
                                                                                                          L
                                                                                                              o     go.:
                                                                                                              - .


                                                                                                          D                 ';
                                                                                                          r o
                                                                                                                    Vi-A
                                                                                                          0         It ctjij
                                                                                                          1   u


                                                                                                                    ,   i
                                                                                                                            H
                                                                                           c
                                                                                           z
                                                                             f\i' 0)            C                       . :V
                                                                                      r<
                                                                                      V
                                                                                           V    •A3
                                                                             £ ?1 %             f
                      YHts bNOI OUFT -1J l-fi WA!
                      FROGF.SShU 11 li tO( !OH SI L
                      MAILING. 11 IF: I k'\ LCf i HAD BFEM
                      NEITHER t'ENF.D OH INSPECTED.
                                                                                  )        s.
                      IE THE Wl 1ITE11 riAIALS A QUESTIOM                             -

                      Oil PROBLEM OVbB WHICH THIS                            HO
                      FACILITY H S JURISDICTION, YOU                          c
                                                                                      o
                      MAY WISH TO RETURN THE MAIL
                                                                             L t
                                                                             o
                      FOR FURTHER.INFORM TION OH
            s         CLARIFICATION. SF THE WRITER                                    o
                      ENC OSED CORRESPONDENCE .
                      FOR FORWARftlNQ TO ANOTHER                              \A
       ')             ADDRESSEE, PL,EASE RETURN THE
                      : ENCLOSURE TO THE MQVe,
                                                                             rl
                                                                              1
                                                                                  . ,.d

                         DDRESSEE.
                                                                                      ? r\
y                                                                                     '
    i. •
                                                                                           c
                                                                      ***«
                                                                                      ; 1




TJ ,.:. ,
-     .         * $
